Citation Nr: 0639901	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who served in the Philippine Commonwealth 
Army from February 1942 to December 1946.  He died in 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 denial letter of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In October 1986, the RO determined that the appellant did 
not meet the basic eligibility to receive VA death benefits, 
and an appeal was not perfected.

2.  Evidence submitted since the October 1986 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim; it is cumulative of previously 
submitted evidence; and it does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final October 1986 determination 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA death benefits is not 
new and material, and the appellant's claim may not be 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In a May 2004 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  She was 
also advised that VA would obtain all relevant evidence which 
she identified as pertinent to her request to reopen the 
previously denied claim, and that it was her responsibility 
to provide a properly executed release so that VA could 
request any non-governmental records which she identified.  
The appellant was also specifically asked to provide "any 
evidence in [her] possession that pertain[ed] to her claim.  
See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the May 2004 letter 
provided to the appellant complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  She was provided an opportunity 
at that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  In addition, it appears that all 
obtainable evidence identified by the appellant relative to 
the request to reopen her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Moreover, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires 
more extensive notice in claims for monetary death benefits, 
e.g., as to potential downstream issues such as effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim of 
basic eligibility is being denied, such issues are moot.

The Board also notes that in the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim, and must notify the claimant 
of the evidence and information that is necessary to 
establish her entitlement to the underlying claim for the 
benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish the claim that were found insufficient in the 
previous denial.  In this case, the appellant has been 
notified throughout the appeal process of the evidence 
necessary to reopen her claim.  In addition, because in the 
present decision the law, and not the evidence, is 
dispositive of the claim, the Board finds no prejudice in 
proceeding with the appellant's claim.  See Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Sabonis v. Brown, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law and Regulations

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army (prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9(a), (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs to prescribe the nature of proof 
necessary to establish entitlement to veterans' benefits.  
See 38 U.S.C.A. § 501(a)(1).  Under that authority, the 
Secretary has promulgated, inter alia, 38 C.F.R. §§ 3.40, 
3.41, and 3.203(a), (c), to govern the conditions under which 
the VA may extend veterans' benefits based upon service in 
the Philippine Commonwealth Army.  Those regulations require 
that service in the Philippine Commonwealth Army (and thus 
potential veteran status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. § 3.41(a) (authorizing potential veteran status 
for Philippine personnel "from the date certified by the 
Armed Forces [of the United States]"); 3.203(a) (requiring 
service department documentation of service where available); 
§ 3.203(c) (requiring service department verification of 
service where documentation is not available).

In claims for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.  Duro v. Derwinski, 2 Vet. 
App. at 532.  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse to alter such certification lies within the relevant 
service department, not VA.  Soria v. Brown, supra, 118 F. 3d 
at 749.

In short, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based upon Philippine service 
unless a United States service department documents or 
certifies his or her service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim, i.e., the 
decedent.  Soria v. Brown, 118 F. 3d At 749.

New and material evidence means evidence not previously 
submitted to agency decision makers which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence that is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  Moreover, Hodge 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The appellant's case herein turns upon a legal issue as to 
whether her late husband had qualifying service for VA death 
benefits purposes.  Therefore, any new evidence she submitted 
must be material as to this issue.

III.  Analysis

In this case, the evidence of record at the time of the 
October 1986 denial included a Philippine Veterans Affairs 
Office document showing the decedent had service with the 
Philippine Army beginning in October 1943.  Also of record 
was a September 1986 response from the National Personnel 
Records Center.  This document indicated that a search 
revealed that the decedent had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the United States Armed Forces.

That is the evidence which was of record at the time of the 
October 1986 RO finding that the appellant was not eligible 
for VA death benefits.

The evidence added to the record subsequent to the October 
1986 determination includes a Certification from the 
Philippine Armed Forces Office, which indicated that the 
decedent served from February 1942 to December 1946.

Also added to the claims file was an Affidavit for Philippine 
Army Personnel dated in December 1946.  This document showed 
service from February 1942 to December 1946.

Finally, the appellant submitted an affidavit from a fellow 
soldier of the decedent.  He stated that he had served with 
the decedent, they were both prisoners of war of the Japanese 
Army, and he was currently in receipt of VA benefits.

All other evidence added in conjunction with the appellant's 
May 2004 claim is duplicative of documents already submitted 
to the RO and associated with the claims file.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to basic eligibility for VA death benefits, under 
38 C.F.R. § 3.156(a).

The Philippine Army documents and Affidavit are new, in that 
they were not of record at the time of the previous denial of 
the appellant's claim, and they are not cumulative of other 
evidence already on file.  Duplicate statements or documents, 
by their very nature, may not be new and material.  38 C.F.R. 
§ 3.156.

However, the "new" evidence is not material because it 
bears no relevance to the issue in this case.  Such evidence 
does not bear directly and substantially upon the matter 
under consideration, which is basic eligibility for VA death 
benefits.  Such an issue turns upon the nature of the 
military service as recognized by law.

The documents submitted by the appellant in support of the 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of service for the purpose of receiving VA 
benefits.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  As such, they are not new and material evidence.

The appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).  The RO responded to the 
present attempt to reopen the appellant's previously denied 
claim by again accepting supportive evidence, but the 
evidence that the RO obtained in conjunction with the 
attempted reopening was not supportive of the appellant's 
claim.  The RO provided the appellant with the information 
used to attempt verification of the decedent's service in the 
September 2005 supplemental statement of the case.  The 
appellant has not indicated that this identifying information 
was in any way incorrect such that VA should conduct another 
search.

For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen the claim 
of basic eligibility for VA death benefits.  As new and 
material evidence has not been submitted to reopen the 
appellant's claim of basic eligibility for VA death benefits, 
the claim may not be reopened.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).


Because the present appeal must be denied on other legal 
grounds, the Board does not reach the question of whether the 
brevity of the appellant's marriage to the decedent in 
October 1985, some seven weeks before his death in November 
1985, would bar her from receiving survivor's benefits under 
38 C.F.R. § 3.54.


ORDER

The appellant not having submitted new and material evidence 
to reopen the previously denied claim of basic eligibility 
for VA death benefits, the appeal is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


